NO. 12-11-00125-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
JOE SALINAS ESTRADA, JR.,                  §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION           
            Relator,
Joe Salinas Estrada Jr., filed a pro se petition for writ of mandamus alleging
various “civil and criminal rights violations complaints.”  He identifies the
respondents as “Doug Lowe, Janice Staples, Greg Abbott, Rick Perry, Todd A.
Foxworth, James Rheams, Lynn Clark, Nathanial Quatermen, Brad Livingston, Maria
Ramizez, Anthony W. Allison, Evelyn Green, Lance A. Rogers, Justin W. Scoggins,
et al.”
            This
court’s mandamus jurisdiction is expressly limited to (1) writs against a
district court judge or county court judge in the court of appeals district,
and (2) all writs necessary to enforce the jurisdiction of the court of
appeals.  Tex. Gov’t Code Ann. §
22.221(b) (Vernon 2004).  The respondents named in Estrada’s mandamus petition
are not district judges or county court judges.  Therefore, this court does not
have mandamus jurisdiction over the respondents unless mandamus is necessary to
enforce the court’s jurisdiction.  
            Estrada
has not shown that mandamus against any of the named respondents is necessary
to enforce this court’s jurisdiction.  Consequently, we lack jurisdiction to
grant the requested relief.  See id.  Accordingly, the petition
for writ of mandamus is dismissed.  All pending motions are
overruled as moot.
 
 
 
                                                                                    Brian Hoyle
                                                                                          
Justice
 
 
 
 
Opinion delivered May 18, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)